ORDER
This matter came before this court pursuant to an order that had directed both parties to appear and show cause why the issues raised in their appeal should not be summarily resolved.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that the trial justice erred in excluding evidence regarding the epileptic condition and seizures of the defendant, Jeronimo Rocha (Rocha). Consequently the trial justice’s instructions to the jury, which did not include Rocha’s requested instruction on the defense of unconsciousness, improperly denied him the opportunity to present a full defense based upon his epileptic disorder.
Consequently the defendant’s appeal is summarily sustained. The judgment of conviction entered in the Superior Court is hereby vacated. The papers in the case are remanded for a new trial to the Superior Court.